Citation Nr: 1135670	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a head tumor.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for blindness of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded to the RO in August 2009 for further development.  Following the remand, the RO granted service connection for a psychiatric disorder which had previously been on appeal.  

The issues of service connection for hearing loss, tinnitus, residuals of a head tumor, memory loss, and blindness of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current headaches had their onset in service.  


CONCLUSION OF LAW

The criteria for service connection for headaches are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Headaches

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim for service connection for headaches has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Service treatment records show treatment for headaches on several occasions, with an assessment of tension headaches in March 1970 and a report by the Veteran on service discharge examination in March 1970 of frequent or severe headaches.  

There was a VA examination in December 2009.  At that time, the examiner reported that the Veteran had ongoing headaches that were most likely due to a pituitary adenoma.  However, he addended that report in January 2010.  The addendum notes that the Veteran had had headaches in service which were always attended with attacks of depression and anxiety, and that they were an ongoing thing.  Reportedly, since the Veteran's discharge, he had had the same sporadic headaches on an ongoing basis, and he would get them with depression and anxiety attacks.  (Service connection is in effect for schizoaffective disorder.)  The examiner felt that the headaches the Veteran experienced currently are the same that he had experienced in service, namely, headaches brought on or attended with anxiety and depression attacks.  

Based on the evidence, the Board concludes that service connection is warranted for headaches as the evidence shows that the headaches the Veteran has currently were manifest in service.  





ORDER

Service connection for headaches is granted.  


REMAND

The Board remanded the case to the RO in August 2009 in part to obtain a medical opinion as to whether the Veteran has hearing loss and tinnitus which had its onset during service or is related to service, including in-service noise exposure of weapons fire during basic training.  There was a VA examination in December 2009, but the audiologist did not render an opinion regarding the Veteran's current tinnitus, which he reported at the time had begun 3-4 years beforehand.  In addition, while the examiner also indicated that the pure tone and word recognition findings were unreliable, and therefore assessed that the Veteran did not exhibit hearing loss for VA purposes based on otoacoustic emissions, the Board finds that such a determination is not supported under 38 C.F.R. § 4.85(a) (2010), which requires pure tone audiometric evaluation.  Accordingly, the Veteran should also be afforded an additional examination and etiological opinion with respect to his claim for service connection for hearing loss.  In this regard, however, the Veteran is admonished that 38 C.F.R. § 3.655 (2010) requires the full cooperation of the Veteran in the examination process, not merely his appearance at the scheduled date of the examination.

With respect to the claims for service connection for residuals of a head tumor and blindness of the right eye, the evidence of record indicates that the Veteran had headaches in service, and an October 2009 VA examination report indicates that headaches are a common complaint in pituitary tumors, which is the type of head tumor the Veteran is seeking service connection for.  As there is an indication of possible pituitary adenoma symptoms (headaches) in service and of a current pituitary adenoma disability, a VA examination is necessary on the matter of whether the Veteran's pituitary adenoma is related to service.  38 C.F.R. § 3.159.  A December 2004 private medical record indicates that the Veteran's right eye blindness is due to his pituitary adenoma.  Therefore, the Board's decision on the matter of service connection for right eye blindness is deferred pending completion of action ordered below.  

Finally, the Veteran also seeks service connection for memory loss due to surgery for his pituitary adenoma.  He was found to have memory loss on VA psychiatric examination in November 2009.  He was diagnosed with dementia and schizoaffective disorder at that time.  It is unclear if memory loss is due to these conditions or to some other disorder.  Service connection is also in effect for schizoaffective disorder and service connection could also be warranted for dementia in the event it is found to be due to the Veteran's pituitary adenoma and the Veteran is granted service connection for pituitary adenoma.  The November 2009 VA psychiatric examination report also reflects that the Veteran's dementia is due to a medical disorder.  Consequently, based on all of the foregoing, the Board finds that a VA examination is warranted to address the etiology of the Veteran's memory loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus complaints.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that current hearing loss and/or tinnitus had its onset during service or is related to service, to include in-service noise exposure of weapons fire during basic training.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current pituitary adenoma disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's current pituitary adenoma disability had its onset during service or is related to service, to include any relationship to the headaches the Veteran had in service.

3.  Schedule the Veteran for a VA examination to determine the etiology of any disability manifested by memory loss.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be conducted.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any disability manifested by memory loss is related to service or was caused or aggravated by the Veteran's schizoaffective disorder, pituitary adenoma, or dementia.

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


